Citation Nr: 0306415	
Decision Date: 04/03/03    Archive Date: 04/10/03

DOCKET NO.  99-16 025	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to a compensable rating for residuals of a 
basilar skull fracture.

2.  Entitlement to an increased rating for headaches, 
currently rated 10 percent disabling.

3.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for post-traumatic 
stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran

ATTORNEY FOR THE BOARD

S. J. Janec, Counsel


INTRODUCTION

The veteran had active military service from November 1987 to 
June 1996.

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 1999 rating decision of the Cleveland, 
Ohio, Regional Office (RO) of the Department of Veterans 
Affairs (VA) which denied increased ratings for asthma, 
residuals of a basilar skull fracture, and headaches.  

The veteran filed a notice of disagreement with these 
determinations and he was provided a statement of the case in 
June 1999.  He perfected his appeal in July 1999.  In an 
October 2000 supplemental statement of the case, a decision 
review officer at the RO denied service connection for 
diplopia, secondary to the service-connected basilar skull 
fracture; granted a 30 percent rating for asthma; granted a 
10 percent rating for headaches; and denied a compensable 
rating for residuals of a basilar skull fracture.  

In October 2000, the veteran indicated that he was satisfied 
with the ratings assigned for his headaches and residuals of 
a basilar skull fracture, and he withdrew his appeal on these 
issues.  However, in November 2002, the veteran provided 
testimony related to these issues at a personal hearing 
before the undersigned Veterans Law Judge at the RO.  Hence, 
the Board has construed his appearance as a desire to 
continue his appeals on these issues.  

At the November 2002 hearing, the veteran submitted a signed 
statement indicating that he was withdrawing his appeal for 
an increased rating for asthma.  See 38 C.F.R. § 20.204(b) 
(2002) (a substantive appeal may be withdrawn in writing at 
any time before the Board promulgates a decision).  
Accordingly, that issue is no longer before the Board and 
will not be addressed in this decision.  
As noted above, in the October 2000 supplemental statement of 
the case, the RO denied service connection for diplopia, 
secondary to the service-connected residuals of a basilar 
skull fracture.  The veteran has not filed a notice of 
disagreement with this determination, and the issue has not 
been perfected for appeal to the Board.  Hence, the issue 
will also not be addressed in this decision.  It is referred 
to the RO for appropriate development, or the issuance of a 
rating action.  


REMAND

Following a review of the veteran's claims file, the Board 
finds that this case is not yet ready for appellate 
disposition.  In particular, there has been a significant 
change in the law during the pendency of the appeals for 
increased ratings.  On November 9, 2000, the President signed 
into law the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096, now codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2002), 
that eliminated the well-grounded claim requirements, 
expanded the duty of VA to notify the appellant and 
representative, and enhanced VA's duty to assist an appellant 
in developing the information and evidence necessary to 
substantiate a claim.  

VA issued regulations to implement the VCAA in August 2001.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2002).  The 
amendments were effective November 9, 2000, except for the 
amendment to 38 C.F.R. § 3.156(a), the second sentence of 
38 C.F.R. § 3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii), which 
were effective August 29, 2001.  VA has stated that the 
provisions of this rule merely implement the VCAA and do not 
provide any rights other than those provided in the VCAA.  66 
Fed. Reg. 45,629.  

First, VA has a duty to notify the veteran and his 
representative of any information and evidence necessary to 
substantiate and complete a claim for VA benefits.  See VCAA, 
Section 3(a), (codified at 38 U.S.C.A. §§ 5102 and 5103).  
Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate his claims.  See VCAA, 
Section 3(a) (codified at 38 U.S.C.A. § 5103A). 

The United States Court of Appeals for Veterans Claims 
(Court) held in Holliday v. Principi, 14 Vet. App. 280 (2001) 
that the VCAA was potentially applicable to all claims 
pending on the date of enactment, citing Karnas v. Derwinski, 
1 Vet. App. 308 (1991).  Subsequently, however, the United 
States Court of Appeals for the Federal Circuit held that 
Section 3A of the VCAA (covering the duty to notify and duty 
to assist provisions of the VCAA) was not retroactively 
applicable to decisions of the Board entered before the 
effective date of the VCAA (Nov. 9, 2000).  Bernklau v. 
Principi, 291 F.3d 795 (Fed. Cir. 2002); See also Dyment v. 
Principi, 287 F.3d 1377 (Fed. Cir. 2002).  In reaching this 
determination, the Federal Circuit appears to reason that the 
VCAA may not apply to claims or appeals pending on the date 
of enactment of the VCAA.  However, the Federal Circuit 
stated that it was not reaching that question.  The Board 
notes that VAOPGCPREC 11-2000 (Nov. 27, 2000) appears to hold 
that the VCAA is retroactively applicable to claims pending 
on the date of enactment.  Further, the regulations issued to 
implement the VCAA are to be applicable to "any claim for 
benefits received by VA on or after November 9, 2000, the 
VCAA's enactment date, as well as to any claim filed before 
that date but not decided by VA as of that date."  66 Fed. 
Reg. 45,629 (Aug. 29, 2001).  Precedent opinions of the chief 
legal officer of the Department and regulations of the 
Department are binding on the Board.  38 U.S.C.A. § 7104(c) 
(West 1991).  For purposes of this determination, the Board 
will assume that the VCAA is applicable to claims or appeals 
pending on the date of enactment of the VCAA.  

This matter, in part, arises from an appeal filed by the 
veteran to a rating decision dated in April 1999, prior to 
the effective date of the VCAA, and was certified to the 
Board for review in November 2002.  However, the record shows 
that the RO has not referenced or discussed the VCAA in 
adjudicating the veteran's claims for entitlement to 
increased ratings, and the statement of the case and 
supplemental statement of the case do not contain the 
provisions of the new law and regulations.  In particular, 
the record does not show that the RO provided notice of the 
VCAA to the veteran and his representative, including the 
division of responsibilities between VA and the claimant in 
obtaining evidence related to these claims, either by a 
notice letter of its own or by adopting a copy of the 
recommended VCAA notice letters provided by the Veterans 
Benefits Administration.  Such notice has been deemed 
mandatory by the Court.  Quartuccio v. Principi, 16 Vet. App. 
183 (2002).
In Manlincon v. West, 12 Vet. App. 238 (1999), the Court held 
that where a notice of disagreement is filed, but a statement 
of the case has not been issued, the Board must remand the 
claim to the RO to direct that a statement of the case be 
issued.  In a May 2002 rating decision, the RO concluded that 
new and material evidence had not been submitted to reopen a 
claim for service connection for PTSD.  The veteran filed a 
notice of disagreement with the determination that same 
month.  However, a statement of the case has not yet been 
issued by the RO.  Consequently, a remand is required for 
this issue as well.  

Accordingly, this case is REMANDED to the RO for the 
following development:

1.  The RO should provide the veteran and 
his representative with a statement of 
the case pertaining to the issue of 
whether new and material evidence has 
been submitted to reopen a claim for 
service connection for PTSD.  The veteran 
should also be advised of what actions he 
must take in order to perfect an appeal 
on this issue if he wishes it to be 
considered by the Board.  

2.  The RO must review the claims folder 
and ensure that all notification and 
development required by the Veterans 
Claims Assistance Act of 2000 is 
completed with regard to the veteran's 
claims for increased ratings for 
residuals of a basilar skull fracture and 
headaches.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
found at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002) are satisfied to 
the extent required by law.  

3.  The RO should obtain the veteran's 
complete clinical records from the 
Brecksville VA Medical Center (VAMC) and 
the Wade Park VAMC.  All records that 
have not yet been included in the record 
should be associated with the claims 
folder.  
4.  The RO should ask the veteran to 
submit the names and addresses of any 
recent private health care providers for 
his residuals of a basilar fracture and 
headaches that have not already been made 
part of the record.  In particular, the 
RO should request the addresses for the 
Union Eye Care Clinic and University 
Hospital which were mentioned at the 
veteran's hearing in November 2002.  If 
the appropriate release forms are 
received, the RO should ensure that all 
identified records are obtained and 
included in the file.   

5.  The RO should ascertain whether any 
additional VA examinations should be 
scheduled for the veteran in order to 
fulfill the duty to assist under the 
VCAA.  

6.  Upon completion of the above, the RO 
should readjudicate the veteran's claims 
for entitlement to increased ratings for 
residuals of a basilar skull fracture and 
headaches.  If either of the 
determinations remain adverse to the 
veteran, he and his representative should 
be furnished a supplemental statement of 
the case and be afforded the applicable 
time to respond.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action until 
otherwise notified; however, he has the right to submit 
additional evidence and argument on the matters the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	KURT EHRMAN
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).  


